Citation Nr: 1021796	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-17 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2002 for the grant of service connection for irritable 
bowel syndrome.

2.  Entitlement to an initial rating higher than 10 
percent for status post lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 
1991, January 2003 to September 2003, and from June 2005 
to May 2006.  He received the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) from September 2002 and June 2007 rating decisions 
of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the 
September 2002 decision, the RO granted service connection 
for irritable bowel syndrome and assigned an effective 
date of March 1, 2002.  In the June 2007 decision, the RO 
granted service connection for status post lumbosacral 
strain and assigned an initial disability rating of 10 
percent, effective June 1, 2007.  

In July 2007, the RO changed the effective date for the 
grant of service connection for status post lumbosacral 
strain to June 1, 2006.

The issue of entitlement to service connection for 
diverticulitis has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to a higher initial rating for 
status post lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

1.  The Veteran submitted a claim for service connection 
for irritable bowel syndrome on November 26, 1997.

2.  Entitlement to service connection for irritable bowel 
syndrome arose on April 23, 1991.


CONCLUSION OF LAW

The criteria for an effective date of November 26, 1997 
for the grant of service connection for irritable bowel 
syndrome have been met.  38 U.S.C.A. §§ 1117, 5101(a), 
5110(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3,151(a), 
3.317, 3.400 (2002, 2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for an earlier effective date for the grant of 
service connection for irritable bowel syndrome arises 
from the Veteran's disagreement with the effective date 
assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, 
that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is 
no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of 
disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to 
establish a more favorable decision with respect to 
downstream elements (such as effective date) are 
appropriately addressed under the notice provisions of 
38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Id.  
There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), 
(d).  This "duty to assist" contemplates that VA will help 
a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA 
will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

There is no reported evidence that remains outstanding, 
nor is there any indication of the need for additional 
examinations or opinions.  Further assistance is unlikely 
to assist the Veteran in substantiating entitlement to an 
earlier effective date.

Analysis

Generally, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A.  § 5110(a); 38 
C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).   

For Veterans with service in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Prior to March 1, 2002, service connection was 
warranted for a Persian Gulf veteran who exhibited 
objective indications of a "chronic disability" resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses) that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or became manifest 
to a degree of 10 percent or more within the prescribed 
presumptive period, and by history, physical examination, 
and laboratory tests could not be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2002).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or 
symptoms, or (c) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B).  

Effective June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory 
changes.  68 Fed. Reg. 34539-34543 (June 10, 2003) 
(codified at 38 C.F.R. § 3.317(2009).  The retroactive 
reach of the liberalizing law and regulation can be no 
earlier than the effective date of the change.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2009).  

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are 
currently limited to chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as the 
Secretary has not determined that any other conditions 
meet the criteria for a medically unexplained chronic 
multi symptom illness.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not 
be considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

The current effective date of the grant of service 
connection for irritable bowel syndrome is March 1, 2002, 
the effective date of the revised law and regulation which 
included irritable bowel syndrome as a qualifying chronic 
disability.  The Veteran's claim for service connection 
for "intestinal problems" was received on November 26, 
1997.  He contends that this is the proper effective date 
for the grant of service connection for irritable bowel 
syndrome.  

The Veteran was initially diagnosed as having possible 
irritable bowel syndrome in September 1998 and was more 
definitively diagnosed as having the condition during a 
May 1999 VA examination.  Although the Veteran was not 
diagnosed with possible irritable bowel syndrome until 
September 1998, his complaints of abdominal symptoms prior 
to March 1, 2002 have been consistently attributed to 
irritable bowel syndrome.  

In his November 1997 claim the Veteran reported that he 
had been experiencing "intestinal problems" since 1991.  
In August 1998, he reported that his symptoms had started 
shortly after service; and at an August 2002, VA 
examination the Veteran reported that his symptoms had 
started about two months after his return from the Persian 
Gulf.  Service department records show that the Veteran 
participated in Operation Desert Storm until April 22, 
1991, and that he was discharged from service on June 21, 
1991.  In short, the Veteran statements can be viewed as 
reporting the onset of symptoms in-service with a 
continuity of symptomatology thereafter.

His reports seem credible, and there is no contradictory 
evidence in the claims folder.  Although the service 
treatment records do not document his complaints, they 
were of a nature that would not necessarily have lead him 
to seek immediate treatment.  These complaint were 
subsequently attributed to the now service connected 
irritable bowel syndrome.  

While the Veteran could not have established service 
connection on the basis of the liberalizing law prior to 
March 1, 2002; he met the criteria for service connection 
on a direct basis at the time of his claim for service 
connection.  There is no contention or evidence that he 
submitted a claim prior to November 26, 1997.  Since 
entitlement arose prior to the claim, and the claim was 
received more than one year after the Veteran's discharge 
from the pertinent period of service, the proper effective 
date for the grant of service connection is November 26, 
1997.

ORDER

Entitlement to an effective date of November 26, 1997 for 
the grant of service connection for irritable bowel 
syndrome is granted.


REMAND

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2009), pertaining to functional 
impairment.  The Court has instructed that in applying 
these regulations VA should obtain examinations in which 
the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain. Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, pain, or 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2009).

The Veteran was afforded VA examinations for his lower 
back disability in June 2007 and October 2009.  The 
physician who conducted the October 2009 VA examination 
noted that the Veteran had pain associated with spinal 
motion and he recorded the ranges of lumbosacral spinal 
motion.  However, he did not note the point at which pain 
occurred.

VA regulations provide that where "a diagnosis is not 
supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2009); see 38 C.F.R. § 19.9 (2009).  Where the Board 
makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.'"  Goss 
v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet.App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following 
action:

1.  Schedule the Veteran for a VA 
examination to evaluate the 
severity of his service connected 
status post lumbosacral strain.  
All indicated tests and studies 
should be conducted.
The claims folder, including this 
remand, must be sent to the 
examiner for review; consideration 
of such should be reflected in the 
completed examination report or in 
an addendum.

The ranges of lumbosacral spinal 
motion should be reported in 
degrees.  The examiner should note 
the point, if any, at which pain 
occurs.  The examiner should also 
provide an opinion as to whether 
there is additional limitation of 
motion due to weakened movement, 
excess fatigability, 
incoordination, pain, or flare 
ups.  The examiner should express 
this opinion in terms of the 
degree of additional range-of-
motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups, or 
pain.

The examiner should also specify 
any nerves affected by the 
Veteran's lower back disability 
and provide an opinion as to the 
severity of any associated 
paralysis, neuritis, or neuralgia.

The examiner is advised that the 
Veteran is competent to report his 
symptoms and history; and such 
reports must be considered in 
formulating any opinions.

2.  The Agency of Original 
Jurisdiction (AOJ) should review 
the examination report to ensure 
that it contains the information 
requested in this remand and is 
otherwise complete.

3.  If any benefit on appeal 
remains denied, the AOJ should 
issue a supplemental statement of 
the case.  Thereafter, the case 
should be returned to the Board, 
if in order.  

The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


